DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 07/18/2022. Claim(s) 1-20 are currently pending examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-2, 4-7, 10, 12-13, 15-18 have been considered but are not persuasive. 
Applicant’s arguments filed on 07/18/2022, Page(s) 7-10 in regards to Claim(s) 1-2, 4-7, 10, 12-13, 15-18 have been fully considered but they are not persuasive. 
In response to Applicant’s Arguments, the Examiner respectfully disagrees with the Argument/Remarks and Presents and updated Analysis in this current Official Correspondence. 
GIUM BERNAT teaches, discloses and describes an artificial neural network, neurons associated models, models and sensors (¶ [0014]-[0017], [0028]-[0030], [0048]). In addition, the various embodiment(s) detail data processing, sensing devices, a vehicle, predicted data and traffic (¶ [0017]-[0018], [0035]-[0036], [0040]). 
Logghe discloses traffic prediction based on data, that includes modeling and a neural network (¶ [0002]-[0011], [0018]-[0022], [0030]-[0037]). Furthermore, details a system in which predicted traffic is used to determine various results and outputs (¶ [0013]-[0020], [0030]-[0037]). 
Therefore, GUIM-BERNAT-Logghe discloses the broadly claimed limitations of Claim 1, 4 & 18 thus the argument is not persuasive and this action is made Final. 

Allowable Subject Matter
Claim(s) 11, 14, 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10, 12-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUIM BERNAT et al. (US 2019/0042884 A1) and further in view of Logghe (WO 2016/096226 A1). 
Re Claim 1, 4 & 18, GUIM BERNAT teaches a system comprising: 
at least one processing device; and (GUIM BERNAT; FIG. 1; ¶ [0028]; Various devices.) 
memory containing instructions configured to instruct the at least one processing device to: (GUIM BERNAT; FIG. 1; ¶ [0027]-[0028]; The executing of instructions.) 
receive data over a network from a computing device, wherein the received data is processed using an artificial neural network (ANN), (GUIM BERNAT; FIG. 1-11; ¶ [0014]-[0019]; The embodiment detail data received and processed by an artificial neural network.) 
the ANN comprises a neuron model used for processing the data, (GUIM BERNAT; FIG. 1-11; ¶ [0032]-[0048]; An ANN comprising neurons and models for the processing of data.) 
and the computing device provides the data from processing sensor data obtained from at least one sensing device of a vehicle; (GUIM BERNAT; FIG. 1-11; ¶ [0028]-[0040]; The embodiment(s) detail processing sensor data obtained from vehicles.) 
send, to the computing device, a first portion of the neuron model, wherein the first portion is selected based on predicted data traffic associated with processing the sensor data, the predicted data traffic including at least one of data traffic to the computing device, or data traffic from the computing device; (GUIM BERNAT; FIG. 1-11; ¶ [0017]-[0018], [0031], [0052]-[0056]; The embodiment(s) detail the sending of traffic predictor data based on ANN information.) 
GUIM BERNAT does not explicitly suggest receive, from the computing device, an intermediate result, wherein the computing device provides the intermediate result based on processing the sensor data using the first portion; and provide, by processing the intermediate result using a second portion of the neuron model, an output.  
However, in analogous art, Logghe teaches receive, from the computing device, an intermediate result, wherein the computing device provides the intermediate result based on processing the sensor data using the first portion; and (Logghe; FIG. 1; Background, Summary, ¶ [13], [20], [30]-[31]; The embodiment(s) detail results associated with sensor data.) 
provide, by processing the intermediate result using a second portion of the neuron model, an output. (Logghe; FIG. 1; Background, Summary, ¶ [14]-[18], ; The embodiment(s) detail results, a neuron model and outputs.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)

Re Claim 2, GUIM BERNAT-Logghe discloses the system of claim 1, wherein selecting the first portion of the neuron model based on predicted data traffic comprises selecting a set of neurons from the neuron model, and (Logghe; FIG. 1; ¶ [18], [31]-[37]; The embodiment(s) detail comparing data based on predicted data associated with neurons.) 
wherein selecting the set of neurons is based on at least one of comparing a data size of input data to be processed using the first portion to a data size of output data to be obtained from processing using the first portion, or comparing a data size of input data to be processed using the first portion to a data size of the first portion. (Logghe; FIG. 1; ¶ [18], [31]-[37]; The embodiment(s) detail comparison of data obtained from various system processes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)

Re Claim 5, GUIM BERNAT-Logghe discloses the method of claim 4, wherein the first computing device is a first server, and (GUIM BERNAT; FIG. 1; ¶ [0075], [0103]-[0104]; A server.) 
the second computing device is a second server on a communication path between the vehicle and the first server. (GUIM BERNAT; FIG. 1, 10; ¶ [0075], [0103]-[0108]; Servers in a connection path with a vehicle.) 

Re Claim 6, GUIM BERNAT-Logghe discloses the method of claim 5, wherein the determining to perform the processing for the first portion on the second computing device comprises at least one of comparing a data size of the sensor data to a data size of the intermediate result, 
comparing a data size of the sensor data to a data size of the first portion, or comparing a data size of the intermediate result to a data size of the first portion. (Logghe; FIG. 1; ¶ [17]-[18], [29]-[31]; The comparison of sensor related data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)

Re Claim 7, GUIM BERNAT-Logghe discloses the method of claim 6, wherein the sensor data is an first input vector, and the intermediate result is a first output vector. (Logghe; FIG. 1; ¶ [17]-[18], [29]-[31]; The embodiment(s) detail inputs, outputs of sensor related data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)

Re Claim 10, GUIM BERNAT-Logghe discloses the method of claim 4, wherein the at least one sensing device comprises an image sensor. (GUIM BERNAT; FIG. 11; ¶ [0121]; Image sensors.) 

Re Claim 12, GUIM BERNAT-Logghe discloses the method of claim 4, further comprising sending, to the vehicle, the output to control an action on the vehicle. (Logghe; FIG. 1; Background, Summary ¶ [16]-[24]; The system detail the sending of data to and from a vehicle.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)

Re Claim 13, GUIM BERNAT-Logghe discloses the method of claim 4, wherein the second computing device is a controller in a computer system of the vehicle. (GUIM BERNAT; FIG. 1; ¶ [0028], [0040]-[0041]; Controllers/CPUS inside a vehicle.) 

Re Claim 15, GUIM BERNAT-Logghe discloses the method of claim 4, wherein the determining to perform the processing for the first portion of the neuron model on the second computing device comprises evaluating data traffic between the first computing device and the second computing device that is associated with providing the output. (GUIM BERNAT; FIG. 1; ¶ [0014]-[0018], [0031]-[0058], [0064]-[0068]; The embodiment(s) detail models evaluating traffic between devices.) 

Re Claim 16, GUIM BERNAT-Logghe discloses the method of claim 15, wherein the data traffic is associated with at least one of receiving the sensor data from the second computing device after determining that the sensor data requires further processing by the ANN at the first computing device, sending the first portion to the second computing device, or receiving the intermediate result from the second computing device. (Logghe; FIG. 1; Background, Summary, ¶ [13], [20], [30]-[31]; The embodiment(s) detail results associated with sensor data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT in view of Logghe to compile results for the reasons of creating a traffic data fusion system that includes various traffic states and results. (Logghe Abstract)
Re Claim 17, GUIM BERNAT-Logghe discloses the method of claim 4, further comprising selecting the first portion of the neuron model for sending to the second computing device, wherein the selecting is based on predicted data traffic between the first computing device and the second computing device. (GUIM BERNAT; FIG. 1; ¶ [0014]-[0018], [0030]-[0058]; The embodiment(s) a neuron model that has associated predict data traffic and volumes.) 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUIM BERNAT et al. (US 2019/0042884 A1), in view of Logghe (WO 2016/096226 A1) and further in view of Chen et al. (US 2019/0073586 A1). 
Re Claim 8, GUIM BERNAT-Logghe discloses the method of claim 7, yet does not explicitly suggest wherein the determining to perform the processing for the first portion of the neuron model on the second computing device further comprises predicting at least one of the data size of the first input vector, or the data size of the first output vector.  
However, in analogous art, Chen teaches wherein the determining to perform the processing for the first portion of the neuron model on the second computing device further comprises predicting at least one of the data size of the first input vector, or the data size of the first output vector. (Chen; FIG. 1; ¶ [0028]-[0029], [0067]-[0068]; The embodiment(s) detail predicting values and inputs in a neural network model.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT-Logghe in view of Chen to predict values for the reason of processing values in a neural network model. (Chen Abstract) 

Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUIM BERNAT et al. (US 2019/0042884 A1), in view of Logghe (WO 2016/096226 A1) and further in view of Dalal et al. (US 2020/0176121 A1). 
Re Claim 3, GUIM BERNAT-Logghe discloses the system of claim 1, yet does not explicitly suggest wherein the instructions are further configured to instruct the at least one processing device to: predict, using at least a portion of the ANN, that the data size of the sensor data processed using the first portion is greater than the data size of the first portion; wherein the first portion is sent to the computing device in response to the predicting that the data size of the sensor data processed using the first portion is greater than the data size of the first portion.  
However, in analogous art, Dalal teaches wherein the instructions are further configured to instruct the at least one processing device to: 
predict, using at least a portion of the ANN, that the data size of the sensor data processed using the first portion is greater than the data size of the first portion; (Dalal; FIG. 1; ¶ [0005]-[0010], [0016]-[0017]; The embodiment(s) detail comparable methodology that detail the predication of data values taken by sensors in an ANN, in which include various data value sizes.) 
wherein the first portion is sent to the computing device in response to the predicting that the data size of the sensor data processed using the first portion is greater than the data size of the first portion. (Dalal; FIG. 1; ¶ [0005]-[0010], [0016]-[0017]; The sending of data related to sensors.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT-Logghe in view of Dalal to predict values for the reasons of using mashing learning algorithms to predict behaviors. Dalal Abstract) 

Re Claim 9, GUIM BERNAT-Logghe discloses the method of claim 4, yet does not explicitly suggest wherein the determining to perform the processing for the first portion on the second computing device is based on determining whether the sensor data will be uploaded to the first computing device after the intermediate result is provided.  
However, in analogous art, Dalal teaches wherein the determining to perform the processing for the first portion on the second computing device is based on determining whether the sensor data will be uploaded to the first computing device after the intermediate result is provided. (Dalal; FIG. 1; ¶ []; The embodiment(s) detail the sending of sensor related data.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GUIM BERNAT-Logghe in view of Dalal to predict values for the reasons of using mashing learning algorithms to predict behaviors. Dalal Abstract) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443